Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
There is no sufficient support in the instant specification, as originally filed, for the limitation “a maximum concentration of the chlorine dioxide generated during the first 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide between 163 hours and 720 hours from adding the gelling activator to the chlorite aqueous solution” as required in the instant claim 1.  Tables 1-8, Examples 1-5 and Figures 3-10 have been carefully reviewed; however, they do not clearly provide support for the above stated limitation for the following reasons:
1.	In Tables 1, 3, and 5, there is no lapse time of “163 hours”.
2.	In Table 7, there is no lapse time of “22 hours” and “720 hours”.
3.	In Table 8, there is no lapse time of “720 hours”.
4. 	In the instant specification, there is no disclosure regarding “a max concentration… during the first 22 hours… is lower than a maximum concentration… between 163 hours and 720 hours”, support for this limitation was pointed to Tables 1-8 and Examples 1-5.  Since the lapse times with the corresponding chlorine dioxide concentrations produced in each of the Examples 1-5 (and shown in Tables 1-8) are specifically for the composition of the gelling activator and the process conditions described therein, the lapse times and concentrations from one example (such as “720 hours” from Example 1) cannot be combined with the lapse times and concentrations from another example (such as “176 hours” from Example 5).

6.	Figures 3-10 are noted, however, it appears that the graphs in these Figures were plotted based on the values shown in the Tables 1-8.  There is no clear evidence on record that the graphs have more data points than those listed in the Tables, for example, the chlorine dioxide concentration value at 48 hours in Figure 1 was not based on the actual reading, and it appears that the graph just connects the data points at 22 hours and 55 hours.
7.  	Based on Examples 1-3, even when the same percentage of the gas generation controlling agent containing an adduct of a carbonate and hydrogen peroxide was used, the pattern for the chlorine dioxide concentrations in each example was different from the others (for Example 1, the concentrations first increased up to a lapse time of 2.5 hours, then decreased to lapse time of 11 hours and lightly increased at lapse time of 22 hours; for Example 2, the concentration is first increased at a lapse time of 0.5 hours, then decreased at lapse time of 1 hr, then increased at lapse time of  2.5 hours, then decreased at lapse times of 5, 8, 11 hours and slightly increased at lapse time of 22 hours).  Based on Examples 4-5, when different percentage of the gas generation controlling agent was used, the profile of the chlorine dioxide concentration for the first 22 hours are also different.  It appears that the profile of the chlorine dioxide concentration 
8. 	 As disclosed in the instant specification:
a.	The gas generating agent has a function of stably keeping a pH atmosphere in the gel composition in a weak alkali state or acidic state required for generating the chlorine dioxide gas from the chlorite (note paragraph [0028]).  
b.	The gas generation controlling agent suppresses the rapid generation of the chlorine dioxide gas in the initial formation of the gel composition obtained by adding the gelling activator to the chlorite aqueous solution (note paragraph [0036]).  
c.	The gas generation adjusting agent has a function of adjusting the generation of the chlorine dioxide from the chlorite due to the gas generating agent according a physical action.  That is, the gas generation adjusting agent has functions of maintaining at least part of the chlorine dioxide in the surface of the gel composition and/or in the gel composition when the amount of the chlorine dioxide gas generated from the chlorite is large, and releasing the chlorine dioxide gas maintained when the amount of the chlorine dioxide gas generated from the chlorite is small or zero, to continuously generate the chlorine dioxide gas from the gel composition (note paragraph [0038]).  
d.	The water absorbent resin has a function of absorbing moisture to form the gel composition.  


 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101194627 (paragraph numbers in the machine translation are used) in view of JP 2016-088,797 and JPH 09-202,706.
CN ‘627 discloses a small space disinfection slow release agent comprises chlorine dioxide liquid dissolved in water, wherein a solid adsorbent is added into a stabilized chlorine dioxide liquid to form a gel system, so that the chlorine dioxide gas is released slowly and evenly (note claim 1).  

The agent further comprises a pH adjusting agent that can be citric acid (note claim 3 and paragraph [0008]).  This is considered the same as the claimed “gas generating agent”.
	CN ‘627 discloses that sodium chlorite (NaClO2) is used as a main component to produce a stable aqueous solution of chlorine dioxide (note paragraph [0018]), thus the stabilized chlorine dioxide solution as disclosed in CN ‘627 is considered the same as the claimed chlorite aqueous solution.
	The solid adsorbent is a water-absorbent resin (note paragraph [0019]).  This is considered as the claimed “water absorbent resin”.
For the instant claim 9, the sodium percarbonate as disclosed in CN ‘627 is considered as sodium carbonate hydrogen peroxide.  

	The difference is CN ‘627 does not disclose the presence of a gas generation controlling adjusting agent, such as sepiolite, montmorillonite, etc.
	JP ‘797 discloses a method for generating chlorine dioxide gas by which chlorine dioxide gas can be sustainably generated for a long period of time, a kit for generating chlorine dioxide and a gel composition (note abstract).  
	The method is carried by mixing chlorite aqueous solution with a gelation activator containing a gas generation regulator, a pH adjustor and a water-absorbing resin (note abstract).

The gas generation regulator is preferably at least one selected from the group consisting of sepiolite, montmorillonite, diatomaceous earth, talc and zeolite (note paragraphs [0035]-[0036].  
	The pH adjuster stabilizes the pH atmosphere in the gel-like composition to a pH necessary for generating chlorine dioxide gas from chlorite.  The pH adjuster can be a salt of a weak acid or an acid with pKa of 3.8 or more (note paragraphs [0037]-[0040]).  This is considered the same as the claimed “gas generating agent”.
	The water-absorbing agent can be polyacrylic acid resins or sodium polyacrylate (note paragraph [0043]).  This is considered the same as the claimed “water-absorbent resin.
	It would have been obvious to one of ordinary skill in the art to add a gas generation regulator, as suggested by JP ‘797, to the process of CN ‘627 because it would facilitate the continuous generation of chlorine dioxide from the gel composition.  
	Since the gas generation regulator is a solid, it would have been obvious to one skilled in the art to add the gas generation regulator to the other solid components, such as the stabilizer (sodium percarbonate), water absorbent resin and pH adjusting agent as disclosed in CN ‘627, to form a solid mixture before adding it to the chlorine solution.  
	For the instant claim 5, the chlorite solution disclosed in the CN ‘627 and the solid mixture obtained from the combined teaching of CN ‘627 and JP ‘797 would form a “kit” as required in the instant claim 5.  For the “wherein” clause, it is considered as an optional limitation because the agent (A) and the agent (B) in the claimed kit have not been added together.
	The combined teaching of CN ‘627 and JP ‘797 does not specifically disclose the amounts of the aqueous chlorite solution and the gelling activator; however, JP ‘797 fairly discloses in the Example 1 that 49.6 g of aqueous chlorite solution and 13.1 g of the gelling activator are used, which calculated to be 78.16% by mass of aqueous chlorite solution and 21.83% by mass of the gelling activator.  It would have been obvious to one skilled in the art to use similar amounts of aqueous chlorite solution and gelling activator for the combining teaching of CN ‘627 and JP ‘797.
	For the combined teaching of CN ‘627 and JP ‘797, the chlorite solution would be combined with the “gelling activator”, which comprises the gas generating agent (i.e. the citric acid), the gas generation controlling agent (i.e. the sodium percarbonate), the water absorbing resin (i.e. the absorbent resin) as disclosed in CN ‘627 and the gas generation adjusting agent (i.e. the sepiolite, montmorillonite, diatomaceous earth, etc.) as disclosed in JP ‘797, to naturally form the gel composition as required in the instant claim 6.


JP ‘706 is applied to teach that the sodium carbonate hydrogen peroxide (Na2CO3.2H2O2 or sodium percarbonate) stabilizes an aqueous solution of chlorine dioxide and suppress the release of chlorine dioxide gas from an aqueous chlorine dioxide solution (note abstract and paragraph [0010).  As shown in the reaction (2) in paragraph [0010], the chlorine dioxide “reacts” with the sodium carbonate hydrogen peroxide so that the generation of chlorine dioxide is suppressed and the sustainability of the sterilization power of chlorine dioxide is guaranteed.  Thus, JP ‘706 fairly suggests that the higher the amount of sodium carbonate hydrogen peroxide in the process, the more chlorine dioxide would be suppressed and the duration in which the sterilization power of chlorine dioxide is sustained would be longer.  
2CO3.2H2O2 as the stabilizer, as suggested by JP ‘706, in an appropriate amount in the process of CN ‘627 so that the release of chlorine dioxide would be suppressed and the desired duration of sustaining the sterilization power of chlorine dioxide would be achieved.

For the limitation “a maximum concentration of the chlorine dioxide generated during the first 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 163 hours and 720 hours from adding the gelling activator to the chlorite aqueous solution” in the instant claims, when the amount of sodium percarbonate (or Na2CO3.2H2O2) would be selected in order to obtain the desired duration of sustaining  the sterilization power of chlorine dioxide as stated above, the generation of chlorine dioxide would be suppressed at the beginning of the process, thus, the maximum concentration of the chlorine dioxide generated during the first 22 hours would naturally be less than the maximum concentration of the chlorine dioxide generated between 163 hours and 720 hours as claimed, especially when the combined teaching of CN ‘627 and JP ‘797 would have all the components of the claimed gelling activator.

	JP ‘797 is further applied to suggest the limitations in the dependent claims as stated below.
For the instant claim 3, JP ‘797 discloses that the aqueous solution is preferably sealed in an airtight container before the gelling activator is added (note paragraph [0033]).
	For the instant claim 4, JP ‘797 discloses that the gelling activator is sealed in an airtight container (note paragraph [0047]).
	For the instant claim 8, JP ‘797 discloses that the pH adjuster can be a salt of a weak acid having an acid dissociation constant pKa of 2.5 or more.  At least one substance selected from the group consisting of weak acids, amphoteric having both acidic and alkaline functional groups, and heterocyclic compounds structure is preferred (note paragraph [0038]).  As a salt of a weak acid, trisodium citrate is preferred (note paragraph [0039]).  JP ‘707 further discloses that a gas generation accelerator can be optionally used to promote the generation of chlorine dioxide gas from chlorite in the presence of a pH adjuster.  Citric acid is one of suitable gas generation accelerator (note paragraph [0044]).  JP ‘797 teaches that trisodium citrate dihydrate powder is used in combination with citric acid powder (note paragraph [0063]).
	For the instant claim 10, JP ‘797 discloses that the gas generation regulator is preferred to be sepiolite (note paragraph [0036]).
	For the instant claim 11, JP ‘797 discloses that the water-absorbent resin can be polyacrylic acid-based resins (note paragraphs [0043] and [0063]).

	For the instant claims 2, 7, because the gelling activator of the combined teaching of CN ‘627 and JP ‘797 would have the same components as the claimed gelling activator and because such gelling activator is put in a container and sodium .
	
Applicant's arguments filed March 21, 2021 have been fully considered but they are not persuasive.
For the 103 rejection:
Applicants argue that claims 1, 5 and 6 each recite that a maximum concentration of the chlorine dioxide generated during the first 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 163 hours and 720 hours from adding the gelling activator to the chlorite aqueous.
This limitation is rejected under 112(a) and addressed in the above art rejection.  
Applicants argue that CN ‘627 does not disclose or suggest any indication that the system disclosed therein would have such a chlorine dioxide generation profile.
In the process of CN ‘627, the sodium percarbonate would function in the same manner as the sodium carbonate hydrogen peroxide used in the claimed process, i.e. the generation of the chlorine dioxide is suppressed at the beginning of the process.
Applicants argue that Figures 1 and 2 discuss the removal rates of mold after 24 hours, or the removal of various odor producing gas over a 60-minute time span.  There is nothing in CN ‘627 that suggest a 720-hour gas generation profile that would have a greater chlorine dioxide output between 163 hours and 720 hours than during the initial 22 hours.

Applicants argue that CN ‘627 would not inherently meet the claimed profile.  As shown in Table 9 of Applicants’ specification, when a method, kit or composition for generating a chlorine dioxide gas includes a gas generation controlling at 0.91% by weight based on the whole of the gelling activator, the resulting composition would not have chlorine dioxide profiled as recited in claims 1, 5 and 6.  At least 1.5% of sodium carbonate hydrogen peroxide based on the total amount of gelling activator is required to meet the gas generation profiles of claims 1, 5 and 6.
As stated in the above rejection, JP ‘706 is applied to teach that the presence of sodium carbonate hydrogen peroxide would suppress the release of chlorine dioxide; thus, it would have been obvious to one skilled in the art to select an appropriate amount for the sodium carbonate hydrogen peroxide to suppress the release of chlorine dioxide for a desired duration.  Furthermore, in Table 9, the chlorine dioxide profile as recited in claims 1, 5 and 6 could not be obtained when the generation controlling agent is at 0.91%; however, there is no evidence on record to show that the required chlorine dioxide profile could not be obtained by varying other components in the gelling activator or other process conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        May 8, 2021